DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16-17 in the reply filed on 10/8/2021 is acknowledged.
Claims 16-17 are pending and being examined.
	Claims 1-15 and 18-25 have been canceled.
Priority
	The instant application was filed 09/24/2019 is a national stage entry of PCT/US2018/022664, international filing date: 03/15/2018 PCT/US2018/022664 claims priority from provisional application 62476234, filed 03/24/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The drawings are objected to because figures 4A and 4B contain nucleotide sequences that are not identified by SEQ ID NO.  37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Figure 4A and 4B indicate figure are color.  the Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16-17 objected to because of the following informalities:  
Claim 16 is objected to as it recites “CpG, “C,” and “G” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 16 recites “Cytosine” and “Uracil.”  “Cytosine” and “Uracil” are not proper nouns and are not the first word of the claims.  Thus “Cytosine” and “Uracil” do not need to be capitalized.  The claim should be amended to correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “comparing nucleotide sequences of two complementary strands of an amplified, barcoded, converted DNA molecule and identifying a methylated C opposite nucleotide G of the CpG dinucleotide.”  The metes and bounds are unclear what is being compared.  It is unclear if it is members of a family, families, individual reads, etc.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing and identifying . This judicial exception is not integrated into a practical application because no additional step depend from or otherwise integrate the judicial exceptions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the active steps of the claim are routine and conventional.
Claim analysis
The instant claim 16 is directed towards a method for detecting methylation at a CpG dinucleotide in plus and minus strands simultaneously, comprising: treating a population of DNA molecules with bisulfite to convert Cytosine bases in the DNA molecules to Uracil bases, forming a population of converted DNA molecules; attaching molecular barcodes to both strands of the population of converted DNA molecules using an excess of target-specific amplification primers attached to molecular barcodes, forming a population of amplified, barcoded, converted DNA molecules; amplifying the amplified, barcoded, converted DNA molecules in an amplification reaction to form families of amplified, barcoded, converted DNA molecules, wherein amplified, barcoded, converted DNA molecules that share the same molecular barcode form a family of DNA molecules; subjecting a plurality of members of the families to sequencing reactions to 
 The comparing steps are mental steps or abstract ideas.   
The Identifying steps are mental steps or abstract ideas
The treating, attaching, amplifying and subjecting steps are considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations to about the how sample barcodes are added.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 16, the claim recites, “comparing nucleotide sequences of a plurality of members of a family and identifying families in which >90% of the members contain a selected methylated C at a CpG dinucleotide; and comparing nucleotide sequences of two complementary strands of an amplified, barcoded, 
Further the identifying step is also an abstract idea.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the absence of a deletion or under expression of the recited markers the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 16 the claim requires treating, attaching, amplifying and subjecting steps.  
The specification in paragraph 49 teaches the use of commercially available bisulfite conversion kits.  The specification teaches sequencing was done by Illumina MiSeq instrument.
Lee (methods ePub (2015, Nov) volume 3, pages 1-5) and Vogelstein (WO201214223) teach the active steps of the claim are routine and conventional.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein (WO2012142213).
Vogelstein teaches, “The identification of mutations that are present in a small fraction of DNA templates is essential for progress in several areas of biomedical research. Though massively parallel sequencing instruments are in principle well-suited to this task, the error rates in such instruments are generally too high to allow confident identification of rare variants. We here describe an approach that can substantially increase the sensitivity of massively parallel sequencing instruments for this purpose. One example of this approach, called "Safe-SeqS" for (Safe-Sequencing System) includes (i) assignment of a unique identifier (UID) to each template molecule; (ii) amplification of each uniquely tagged template molecule to create UID-families; and (iii) redundant sequencing of the amplification products. PCR fragments with the same UID are truly mutant ("super-mutants") if ≥95% of them contain the identical mutation. We illustrate the utility of this approach for determining the fidelity of a polymerase, the accuracy of oligonucleotides synthesized in vitro, and the prevalence of mutations in the nuclear and mitochondrial genomes of normal cells.” (abstract).
Vogelstein teaches,” UIDs, sometimes called barcodes or indexes, can be assigned to nucleic acid fragments in many ways. These include the introduction of exogenous sequences through PCR (40, 41) or ligation (42, 43). Even more simply, randomly sheared genomic DNA .” (39).
Vogelstein teaches, “The UIDs are in excess of the analyte DNA fragments during amplification.” (08)
Vogel stein teaches,” o make more efficient use of the original templates, we developed a Safe-SeqS strategy that employed a minimum number of enzymatic steps. This strategy also permitted the use of degraded or damaged DNA, such as found in clinical specimens or after bisulfite- treatment for the examination of cytosine methylation (45). As depicted in Fig. 3, this strategy employs two sets of PGR primers. The first set is synthesized with standard phosphoramidite precursors and contained sequences complementary to the gene of interest on the 3' end and different tails at the 5' ends of both the forward and reverse primers. The different tails allowed universal amplification in the next step. Finally, there was a stretch of 12 to 14 random nucleotides between the tail and the sequence-specific nucleotides in the forward primer (40). The random nucleotides form the UlDs. An equivalent way to assign UIDs to fragments, not used in this study, would employ 10,000 forward primers and 10,000 reverse primers synthesized on a microarray. Each of these 20,000 primers would have gene-specific primers at their 3 -ends and one of 10,000 specific, predetermined, non-overlapping UID sequences at their 5'-ends, allowing for 108 (i.e., [104- ]2) possible UID combinations. In either case, two cycles of PGR are performed with the primers and a high-fidelity polymerase, producing a uniquely tagged, double-stranded DNA fragment from each of the two strands of each original template molecule (Fig. 3). The residual, unused UID assignment primers are removed by digestion with a single-strand specific 
Vogelstein teaches, “With this technology, both strands of each template molecule are sequenced redundantly after a number of preparative enzymatic steps.”33
Vogelstein does not specifically teach comparing sequences of members of a family to determine a C is methylated and part of a CpG island.
However, Vogelstein teaches, “A super-mutant is defined as a UID-famiiy in which >95% of family members have the same mutation.”(12).  Vogelstein teaches, “With either endogenous or exogenous UIDs, a super-mutant was defined as a UID-family in which ≥95% of members shared the identical mutation.”(61)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to compare the sequencing read from the sequencing reactions to identify cytosines which had not be converted to uracil in .  
Claim 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (methods ePub (2015, Nov) volume 3, pages 1-5), Hoffmann et al. (Nucleic Acids Res (2007) Vol 35 No 13 Pages e91 1-8) and Huang (US 2014/0287404 A1).
Lee teaches  treating a population of DNA molecules with bisulfite to convert cytosine bases in the DNA molecules to uracil bases, forming a population of converted DNA molecules (pg 1 graphical abstract; bisulfite conversion is the first step);  attaching molecular barcodes to both strands of the population of converted DNA molecules forming a population of amplified, barcoded, converted DNA molecules (pg 2 Fig. 1B, C; A adapter with barcode: in red color and P1 adapter indexing barcode in blue color; pg 3 para 1; "DNA from the agarose gel is ligated to a set of duplex adaptors that are compatible with NGS platforms (in our case, Ion Torrent P1 and A adaptor) (Fig .. 1 B and C). During this step, multiplexing can be achieved with a set of A adaptors with different barcodes"). 
Lee does not teach using an excess of target-specific amplification primers attached to molecular barcodes.
 However, use of target­specific amplification primer attached to molecular barcodes was well-known in the art, for example, as taught by Hoffmann (pg 4 Fig. 2; Figure 2. The DNA bar coding system. Primers are shown diagrammatically, illustrating 
Therefore it would have been prima facie obvious to one of ordinary skill in the art  prior to the effective filing date of the claims to  attach of barcodes to both strands using barcoded amplification primers, as taught by Hoffmann, could have substituted for the adapter with barcodes ligation utilized by Lee,.  The artisan would be motivated as  it would have enabled subsequent sequencing without the necessity of first creating a library of target sequences and then recapturing targets of interest. The artisan would have a reasonable expectation  of success as they are merely substituting one means of adding a barcode for another.  
Lee further teaches  amplifying the amplified, barcoded, converted DNA molecules in an amplification reaction to form families of amplified, barcoded, converted DNA molecules, wherein amplified, barcoded, converted DNA molecules that share the same molecular barcode form a family of DNA molecules (pg 2 Fig. 1A step 6; PCR amplification); subjecting a plurality of members of the families to sequencing reactions to obtain nucleotide sequences of both strands of said plurality of members of the families (pg 2 Fig. 1A step 6; NGS-based sequencing; pg 2 Fig. 1C: note that both strands contain molecular barcode sequences (red color) and adapter indexing barcode (blue color)); comparing nucleotide sequences of a plurality of members of a family and identifying families in which >90% of the members contain a selected methylated C at a CpG dinucleotide (pg 6 para 2 continued to pg 7 para 1; "One representative locus is presented in Fig .. 2. Human USP29 (Ubiquitin-specific protease 29) is an imprinted gene, yet frequently associated with several human cancers as a potential tumor 
Although Lee teaches barcoding both strands (pg 2 Fig. 1B, C) and sorting sequenced targets by barcode using bioinformatic software (pg 3 para 2; The current protocol uses a set of bioinformatic tools to process the output from NGS runs. Since the initial library is made of a number of individual PCR products, the sequencing output from a NGS run needs to be sorted as described below. First, if one of the adaptors is indexed with multiple barcodes, the sequencing output will be sorted based on the used barcodes") to enable analysis of amplified, barcoded, converted DNA molecule and identifying a methylated C opposite nucleotide G of the CpG dinucleotide (pg 7 para 1 ).
 Neither Lee, nor Hoffmann specI1Ically teaches identifying the selected mutation In two complementary strands. 
However, Huang teaches identifying the selected mutation in two complementary strands (para (0054)). An artisan of ordinary skill in the art would have recognized that identifying the selected mutation in two complementary strands would have enabled bioinformatically removing spurious errors cause by PCR amplification errors or sequence read call errors, for true identification of an authentic CpG dinucleotide. 
Therefore it would  have been obvious  to one of ordinary skill in the art prior to the effective filing date of the claims to combine method steps Lee, Hoffman and Huang  
With regards to claim 17, Hoffmann teaches that the step of amplifying adds a sample barcode to amplification products in the amplification reaction (pg 4 Fig. 2) and Lee teaches that the sample barcode identifies the amplification reaction (pg 3 para 2; " if one of the adaptors is indexed with multiple barcodes, the sequencing output will be sorted based on the used barcodes").
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634